Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Terminal Disclaimer

1.	The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,970,589 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment

2.	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Portnov, Registration No. 61,225 on 02/03/2022.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	The application has been amended as follows:

	In the claims:
	
	. Claim 13 amended as the following:

13.	(Currently Amended) A non-transitory computer-readable storage medium encoded with instructions that, when executed by one or more computers, cause the one or more computers to implement: a shared encoder neural network, wherein the shared encoder neural network is configured to: receive an input from a target domain; and process the input to generate a shared feature representation of features of the input that are shared between inputs from the target domain and inputs from a source domain different from the target domain, wherein the shared encoder neural network has been trained to generate a shared feature representation for the input from the target domain that, when combined with a private feature representation for the same input from the target domain generated by a private target encoder neural network that is specific to the target domain, can be used to accurately reconstruct the input by a shared decoder neural network; and a classifier neural network, wherein the classifier neural network is configured to: receive the shared feature representation; and process the shared feature representation to generate a network output for the input that characterizes the input.

(End of Amendment)

Reasons for Allowance


5.    Claim 1 cancelled. Claims 2-26 are allowed over the prior art record.

6.    The following is an examiner’s statement of reasons for allowance:

Oquab et al. ("Learning and Transferring Mid-level Image Representations Using Convolutional Neural Networks," IEEE Conference on Computer Vision and Pattern Recognition, June 23, 2014, 8 pages; provided by the Applicant’s IDS filed on 04/22/2021) teaches Convolutional neural networks (CNN) have recently shown outstanding image classification performance in the large scale visual recognition challenge (ILSVRC2012). The success of CNNSs is attributed to their ability to learn rich mid-level image representations as opposed to hand-designed low-level features used in other image classification methods. Learning CNNs, however amounts to estimating millions of parameters and requires a very large number of annotated image samples. This property currently prevents application of CNNs to problems with limited training data. In this work show how image representations learned with CNNs on large-scale annotated datasets can be efficiently transferred to other visual recognition tasks with limited amount of training data. The design a method to reuse layers trained on the ImageNet dataset to compute mid-level image representation for images in the PASCAL VOC dataset.

Nam et al. (“Learning Multi-Domain Convolutional Neural Networks for Visual Tracking,” IEEE Conference on Computer Vision and Pattern Recognition, June 27 2016, 10 pages; provided by the Applicant’s IDS filed on 04/22/2021) teaches a novel visual tracking algorithm based on the representations from a discriminatively trained Convolutional Neural Network (CNN). The algorithm pretrains a CNN using a large set of videos with tracking ground truths to obtain a generic target representation. The network is composed of shared layers and multiple branches of domain specific layers, 

Consider claims 2-12, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receive an input from a target domain; and process the input to generate a shared feature representation of features of the input that are shared between inputs from the target domain and inputs from a source domain different from the target domain, wherein the shared encoder neural network has been trained to generate a shared feature representation for the input from the target domain that, when combined with a private feature representation for the same input from the target domain generated by a private target encoder neural network that is specific to the target domain, can be used to accurately reconstruct the input by a shared decoder neural network; and a classifier neural network implemented by the one or more computers, wherein the classifier neural network is configured to: receive the shared feature representation; and process the shared feature representation to generate a network output for the input that characterizes the input, in combination with other limitations, as specified in the independent claim 2, and further limitations of their respective dependent claims 3-12.

Consider claims 13 and 25-26, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a shared encoder neural network, wherein the shared encoder neural network is configured to: receive an input from a target domain; and process the input to generate a shared feature representation of features of the input that are shared between inputs from the target domain and inputs from a source domain different from the target domain, wherein the shared encoder neural network has been trained to generate a shared feature representation for the input from the target domain that, when combined with a private feature representation for the same input from the target domain generated by a private target encoder neural network that is specific to the target domain, can be used to accurately reconstruct the input by a shared decoder neural network; and a classifier neural network, wherein the classifier neural network is configured to: receive the shared feature representation; and process the shared feature representation to generate a network output for the input that characterizes the input, in combination with other limitations, as specified in the independent claim 13, and further limitations of their respective dependent claims 25-26.

Consider claims 14-24, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receive an input from a target domain; and process the input to generate a shared feature representation of features of the input that are shared between inputs from the target domain and inputs from a source domain different from the target domain, wherein the shared encoder neural network has been trained to generate a shared feature representation for the input from the target domain that, when .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:

Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649